DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5-9, 11, 13-18 and 20 have been amended by Applicant in the 9/11/2020 response.  Claims 1-20 are pending.
	In view of the amendments the 35 USC §112 have been withdrawn.
The following rejections are maintained:
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freer et al (US 2016/0074844) and in further view of Smirniotis (US 20100139486 submitted in the IDS filed 11/26/2019).
Claims 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freer in further view of Smirniotis and in further view of Kaminsky et al (US 5198596).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freer in further view of Smirniotis and in further view of Vic et al (US 5,763,722 submitted in the IDS filed 11/26/2019).

The following new grounds of rejection have been added:
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

.

Response to Arguments
Applicant's arguments filed 6/11/2020 have been fully considered but they are not persuasive. 
Applicant argues that there is no reason for one of skill in the art to modify the method of Freer with Smirniotis to solve a problem that has already been solved by Freer.  Specifically, Applicant argues that Freer already solves the problem of shrinkage associated with some heterogeneous catalyst by selecting Group 4 or Group 13 elements.  The argument is unpersuasive since shrinkage or sintering is a relative property that is subject to further improvement or enhancement which would provide motivation to combine Smirniotis.  Additionally, Smirniotis provides motivation to enhance the durability of metal oxides.
The Office also disagrees with Applicant’s characterization of the problem as being solved since Smirniotis solves the problem of identifying which metal oxides to add in order to enhance sintering resistance of a first metal oxides.  As cited in the Remarks on Page 7, Freer broadly discloses that some elements can reduce the shrinkage associated with some heterogeneous catalysts, while improving the catalytic performance of the catalyst.  Freer goes on to state some elements identified in experiments.  Smirniotis therefore represents an enhancement to predicting or identifying elements which improve reduction in shrinkage using the Tammann temperature of metal oxide dopants.


Applicant also argues that the sorbent of Smirniotis is not concerned at all with a catalyst but only to a sorbent of CaO and is non-analogous.  In response to applicant's argument that Smirniotis is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Office maintains that Smirniotis as being directed to mixed metal oxides with improved sintering and durability properties is reasonably pertinent to Freer and to preparing mixed metal oxide materials with enhanced sintering and durability properties including mixed oxide catalysts.

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
(a)    obtaining a mixed metal oxide material comprising at least two catalytically active metal oxides for the OCM reaction;
(b)    identifying the Tammann temperature (Ttam) of at least one of the catalytically active metal metals oxides of the mixed metal oxide material; and
(c)    selecting the mixed metal oxide material for use as the stable mixed metal oxide catalyst in the OCM reaction if one of the at least two one catalytically active metal oxides present in the mixed metal oxide material has a Tammann greater than 750 °C.
Steps (b)-(c) describe mental processes that can be practically be performed in the human mind and include only the mental processes of observations, evaluations, and judgments.
Step (b) is an abstract idea where “identifying” could involve testing but is broad and generic, is not limited to require any type of test or procedure to “identify” the recited data, and merely requires data gathering with a high degree of generality. Step (c) is also an abstract idea where “selecting” is just a mental process of evaluation or judgment and only occurs “if” the recited conditions are met. The claim(s) does/do not include additional elements that are sufficient to 
Regarding step (a) “obtaining” a mixed metal oxide is merely a step specifically related to data gathering does not add a meaningful limitation to the method and does not integrate the abstract idea into a practical application.  Catalysis for OCM reactions are routine and conventional as is selecting one for a reaction (the Examiner points to the Applicant’s Specification at ¶4 to support this position).  “Many catalyst compositions for the oxidative coupling of methane, including many mixed metal oxide catalysts, have been studied.”
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no claimed additional elements or physical aids for performing the process steps. 
Regarding the dependent claims 2-10, none of Claims 2-10 help to resolve the issues related to claim 1 since they are merely directed to the nature and/or activity of the catalyst.  None of these limitations help to resolve the issues related to claim 1.
Regarding Claims 11-14, the claims are directed to the concept of using the catalyst.  These steps are insufficient to make the claims patent eligible since this amounts to nothing more than applying the abstract idea in a high degree of generality.  Furthermore, claim 1 is directed to a testing or trial by error process and the selecting of step (c) and layer claims 11-14 only occur “if” the conditions are met.  Ergo, there are clear conditions if no suitable catalyst is found that one would not make it to the steps of applying recited in claims 11-14.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the corresponding catalytically active metal oxides thereof" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freer et al (US 2016/0074844) and in further view of Smirniotis (US 20100139486 submitted in the IDS filed 11/26/2019).
Regarding Claims 1 and 15, Freer discloses a method for preparing a catalyst comprising:
(1) providing a mixed metal oxide of two or more metal elements with catalytic activity for oxidative coupling of methane (see [0168] and [0173-0174]); and
(2) where the added element improves the catalytic performance of the catalyst (i.e. where the added element is catalytically active) (see [0293]).
Freer discloses that the catalyst comprises mixed oxides of lanthanide with another lanthanide or alkaline earth metal (see [0173-0177]) and therefore discloses a mixed oxide comprising at least two catalytically active metal oxides for the OCM reaction.  Freer further discloses where the catalyst is employed as a heterogeneous catalyst in the oxidative coupling of methane at a temperature of 750°C or less (see [0189 to 0199]).  Freer further discloses that catalysts used for OCM suffer from significant shrinkage when heated to the temperatures needed for this reaction (see [0293]).  Freer further discloses that better sintering resistance is expected to increase catalyst’s lifetime and improve mechanical properties of the reactor bed (see [0445]).
Freer does not specifically disclose a method comprising identifying the Tammann temperatures of the metal oxide components having catalytic activity for 
Smirniotis discloses a method for preparing a sorbent comprising:
(1) providing CaO and a refractory dopant; 
(2) identifying the Tammann temperature of metal oxide dopants
(3) selecting the sorbent based on the metal oxide dopants having a Tammann temperature greater than 530°C (see [0025-0028]).
	Smirniotis further discloses selecting dopants that do not melt or sinter at the operating conditions of the sorbent to enhance the sintering resistance and durability of the sorbent (see 0027]).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Freer comprising identifying the Tammann temperatures of the metal oxides and selecting metal oxides with Tammann temperatures above operating conditions as disclosed by Smirniotis since using metal oxides with high Tammann temperature enhance sintering resistance and durability.
It would also have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalyst according to Freer and select for Tammann temperatures greater than 750°C since it is the operating temperature of Freer’s reaction.
Regarding Claim 2, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalyst, as suggested by Freer and Smirniotis where the Tammann temperature is in any range overlapping 
	Regarding Claim 3, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention for other components of the mixed metal oxide to have Tammann temperature greater than the operating temperature of 750°C to further improve the resistance to sintering and therefore durability.
	Regarding Claim 4, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention for the mixed oxide catalyst to have a Tammann temperature greater than 750°C to improve the resistance to sintering and therefore durability.
	Regarding Claim 5, Freer discloses catalysts comprising a lanthanide mixed oxide of two metal elements including lanthanides (i.e. La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu) (see [0177]).   Freer also discloses the catalyst comprising a lanthanide oxide doped with an alkali metal or alkaline earth metal (see [0176]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a catalyst as disclosed by Freer and Smirniotis where two metal elements are selected from any elements overlapping with the group disclosed by Freer including claimed elements and expect to produce a mixed oxide suitable for OCM.
	Regarding Claim 6, Freer discloses the catalyst comprising a mixed oxide of three or more metal elements selected from Y, Zr, La, Ce, Pr, Nd, Gd, Sm, Eu, Ho, and Er (see [0174]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a catalyst as disclosed by Freer and Smirniotis where three metal elements are selected from any elements overlapping 
	Regarding Claim 7, Freer discloses catalyst active at OCM operating temperatures of greater than 400°C and also specifically at 750°C (see [0188] and [0189]).  Freer also discloses a process where the OCM is conducted in a temperature range from 525 to 825°C (see [0602]).
Regarding Claim 8, Freer and Smirniotis suggests the Tammann temperatures greater than 750°C (100% of the operating temperature of Freer’s reaction).
Regarding Claim 9, Freer discloses OCM active catalysts (i.e. reactive to OCM reactants but inert to OCM products).
Regarding Claim 10, Freer discloses catalysts that are active to produce C2+ hydrocarbons, carbon dioxide and carbon monoxide (see [0603] and [0670]). 
Regarding Claim 11, Freer discloses a method comprising contacting the catalyst with a reactant feed comprising methane and oxygen where a typical product stream comprising C2+ hydrocarbons where C2+ hydrocarbons comprise a mixture of ethane, ethylene, and propylene (see [0602] and [0611]).
Regarding Claim 12, Freer discloses catalysts that are stable for greater than 500 hours (see [0593]).
Regarding Claim 13, Freer discloses catalysts that maintain catalyst performance without a decrease no greater than 20% for greater than 500 hours (see [0593]). 
.

Claims 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freer in further view of Smirniotis and in further view of Kaminsky et al (US 5198596).
	Regarding Claim 16, Freer discloses a method for preparing a catalyst comprising:
(1) obtaining a mixed oxide with catalytic activity for oxidative coupling of methane (see [0168] and [0173-0190]).  
Freer discloses that the catalyst comprises mixed oxides of lanthanide with another lanthanide or alkaline earth metal (see [0173-0177]) and therefore discloses a mixed oxide comprising at least two catalytically active metal oxides for the OCM reaction.  Freer further discloses where the catalyst is employed as a heterogeneous catalyst in the oxidative coupling of methane at a temperature of 750°C or less (see [0189 to 0199]).  Freer further discloses that catalysts used for OCM suffer from significant shrinkage when heated to the temperatures needed for this reaction (see [0293]).  Freer further discloses that better sintering resistance is expected to increase catalyst’s lifetime and improve mechanical properties of the reactor bed (see [0445]).
Freer does not specifically disclose a method comprising selecting first and second metal oxide materials based on the Tammann temperature greater than 750°C.  Freer is silent with respect to the method of making the mixed metal oxide 
Smirniotis discloses a method for preparing a sorbent comprising:
(1) providing CaO and a refractory dopant; 
(2) identifying the Tammann temperature of metal oxide dopants
(3) selecting the sorbent based on the metal oxide dopants having a Tammann temperature greater than 530°C (see [0025-0028]).
	Smirniotis further discloses selecting dopants that do not melt or sinter at the operating conditions of the sorbent to enhance the sintering resistance and durability of the sorbent (see 0027]).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Freer comprising identifying the Tammann temperatures of the metal oxides and selecting metal oxides with Tammann temperatures above operating conditions as disclosed by Smirniotis since using metal oxides with high Tammann temperature enhance sintering resistance and durability.
Kaminsky discloses a method of making an intimately mixed oxide OCM catalyst comprising:
(1) combining a first metal oxide material and a second metal oxide material; and
(2) calcining to obtain a mixed metal oxide (see Col 13, Ln 12 to 63 and Col 17, Ln 50 to Col 24, Ln 68).

Regarding Claim 18, Kaminsky discloses a method for preparing the catalyst comprising obtaining a solution comprising combining a first metal oxide metal salt and a second metal oxide metal salt; precipitating the stable material; and drying the solution at 110°C (see Col 23, Ln 24-40).
Regarding Claim 19, Kaminsky discloses a method comprising physically combining metal oxides (see Col 13, Ln 55).  Kaminsky further discloses where physically comprises mixing them with a mortar and pestle (i.e. pulverization (see Col 17, Ln 54-60).
Regarding Claim 20, Kaminsky discloses a method comprising calcining at 800°C (see Col 13, Ln 25).  Kaminsky also discloses processes where calcining is in air (see Examples).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freer in further view of Smirniotis and in further view of Vic et al (US 5,763,722 submitted in the IDS filed 11/26/2019).
	Freer discloses a method for preparing a catalyst comprising:

Freer further discloses where the catalyst is employed as a heterogeneous catalyst in the oxidative coupling of methane at a temperature of 750°C or less (see [0189 to 0199]).  Freer further discloses that catalysts used for OCM suffer from significant shrinkage when heated to the temperatures needed for this reaction (see [0293]).  Freer further discloses that better sintering resistance is expected to increase catalyst’s lifetime and improve mechanical properties of the reactor bed (see [0445]).
Freer does not specifically disclose a method comprising selecting first and second metal oxide materials based on the Tammann temperature greater than 750°C.  Freer is silent with respect to the method of making the mixed metal oxide catalyst comprising combining a first metal oxide material and a second metal oxide material to form a stable material and calcining the stable material to obtain the mixed metal oxide catalyst.  
Smirniotis discloses a method for preparing a sorbent comprising:
(1) providing CaO and a refractory dopant; 
(2) identifying the Tammann temperature of metal oxide dopants
(3) selecting the sorbent based on the metal oxide dopants having a Tammann temperature greater than 530°C (see [0025-0028]).
	Smirniotis further discloses selecting dopants that do not melt or sinter at the operating conditions of the sorbent to enhance the sintering resistance and durability of the sorbent (see 0027]).

Vic discloses a method for preparing a mixed oxide OCM catalyst comprising:  obtaining a solution comprising first and second metal oxide salts and drying the solution to obtain a stable mixture and calcining (see Col 3, Ln 42-67).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the mixed oxide catalyst disclosed by Freer where the mixed oxide is prepared by a process comprising drying a mixture of a first and second metal oxide metal salt as disclosed by Vic as a known technique for forming mixed oxide suitable for OCM.
Regarding the drying temperature, Vic discloses examples where the temperature of drying is 80°C (see Examples).  However, it is common knowledge to artisans that increasing the temperature of drying is a results effective variable on the duration of drying.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the drying at any workable or optimum range including the claimed range absent evidence that the temperature is critical.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        4/16/2021